Citation Nr: 1128734	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for revocation of forfeiture of the appellant's right to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and LBV


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 until his death in February 1945.  The appellant was married to the Veteran at the time of his death.

This matter comes before the Board of Veterans Appeals (the Board) on appeal of a December 2008 decisional letter of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in December 2010, when it was remanded to the RO to afford the appellant a Travel Board hearing.  The appellant presented testimony at a Travel Board hearing in April 2011 before the undersigned Veterans Law Judge.  The appellant indicated a desire (April 2011 Board hearing transcript, page 4) to be unrepresented at her April 2011 Board hearing.

This case has been advanced on the docket.

Evidence pertinent to the matter on appeal was received in September 2010 and June 2011, and the appellant has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  In July 1978, the Board determined on appeal that the appellant had forfeited her right to VA benefits.

2.  In March 1992, August 2000, and April 2005 the RO denied the appellant's application to reopen a claim for revocation of forfeiture of the appellant's right to VA benefits.

3.  Evidence received subsequent to the April 2005 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the forfeiture claim.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision which denied the appellant's application to reopen a claim for revocation of forfeiture of the right to VA benefits is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 2005 RO decision is not new and material, and the appellant's forfeiture claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in September 2008 the appellant was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Board notes that the September 2008 letter contains the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), and testimony given at the April 2011 Board hearing reveals that the appellant was well aware of the issue on appeal.  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

New and material

Generally, a final RO decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A July 1978 Board decision, and RO decisions dated in March 1992, August 2000, and April 2005 determined that the appellant had forfeited her right to VA death benefits.  The April 2005 RO decision is final.  38 U.S.C.A. § 7105.

In June 2008 the appellant filed an application to reopen the forfeiture claim.  In a December 2008 decisional letter the RO denied the appellant's petition to reopen the claim, and the present appeal ensued.

Forfeiture

Any person who knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary, shall forfeit all rights, claims, and benefits under all laws administered by the Secretary (except laws relating to insurance benefits).  38 U.S.C.A. § 6103(a).

It is also noted that, under current VA law, "fraud" is an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any laws administered by VA (except laws relating to insurance benefits).  38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by VA.  Such an adversarial process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000) (en banc).  Such a standard of proof is much higher than the typical claims adjudication standard.  The "beyond a reasonable doubt" standard is a higher standard of proof than the "clear and unmistakable evidence (obvious or manifest)" standard required to rebut the presumption of aggravation under 38 C.F.R. § 3.306(b) or the "clear and convincing evidence" standard set forth at 38 C.F.R. § 3.343(c) required to show actual employability in reducing a rating of 100 percent.  Trilles, 13 Vet. App. at 327.

The appellant's VA death benefits were terminated in 1959 due to an "open husband-and-wife relationship" between the appellant and FJ.  In a January 1971 statement the appellant indicated that she was not married or living with anyone at that time, and further indicated that her relationship with FJ had ended in 1965.  Based on evidence such as personal statements and multiple, comprehensive VA field investigations it was determined that the appellant and FJ had continued to live together subsequent to 1971.

An Administrative Decision in October 1975 found that the appellant had knowingly and wiling furnished fraudulent information concerning her married status for the purpose of having her death benefits restored.

In December 1976 the VA Director of Compensation and Pension Services determined that the appellant had submitted fraudulent evidence in violation of 38 U.S.C.A. § 6103(a) and forfeited all rights, claims, and benefits to which she might otherwise be entitled under laws administered by VA.

A January 1978 Board decision found that the appellant had submitted false evidence for the purpose of obtaining a VA death benefits allowance.  The Board found that her submission of false evidence was a proper basis for forfeiture of all VA benefits. 

The evidence added to the claims file subsequent to the January 1978 Board decision and April 2005 RO decision does not raise a reasonable possibility of substantiating the forfeiture claim.  While the appellant has provided information indicating that FJ had died in 1991, such information is not material to the appellant's claim.  In order to substantiate the claim, the appellant would have to produce new and material evidence on the issue of whether she had provided false statements to VA regarding her "marital" status in connection with her January 1971 statement.  In her April 2011 Board hearing testimony the appellant essentially indicated (page 5) that she had no new information but needed financial help with her everyday needs.  

In short, evidence received subsequent to the April 2005 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the appellant's claim.  As noted, VA's 1976 decision of forfeiture was based on multiple pieces of evidence, including field investigations and interviews with multiple people in the appellant's community.  

As such, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for revocation of a forfeiture of VA death benefits.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim for revocation of the forfeiture of VA death benefits is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


